DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/21/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Terminal Disclaimer
The terminal disclaimer filed on 04/20/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 11,100,278 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Regarding claims
1 and 10, the feature of transforming, based on Hyper Text Markup Language (HTML) transformation instructions, a screen of a terminal application related to the terminal application screen data received from a server, to a HTML page that is suitable for presentation in a web browser, wherein the terminal application screen data including a stream of text defining elements of a screen of  the terminal application that is hosted at the server, the transforming includes accounting for static elements and dynamic elements by blending dynamic data into static HTML code and the HTML transformation instruction being specific to the screen of the terminal application; receiving, at a client device, user input from a scanner, the user input being configured for entry into at least a portion of the HTML page displayed on the web interface; converting the user input to terminal application response data that is formatted according to a terminal application protocol; and sending, after the converting, the terminal application response data to the server for inclusion in the terminal application are not shown and would not have been obvious to a person of ordinary skill in the art at the time of the invention in view of the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU V HUYNH whose telephone number is (571)272-4126. The examiner can normally be reached Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CESAR PAULA can be reached on 571-272-4128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THU V HUYNH/Primary Examiner, Art Unit 2177